Citation Nr: 1411982	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-20 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease and vertigo, to include as due to service-connected bilateral hearing loss, tinnitus and depression.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to April 1982 and from June 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for vertigo.  

In pertinent part, a May 2010 Board decision denied a service connection claim for vertigo, to include as due to service-connected bilateral hearing loss and tinnitus (which was characterized as vertigo, also claimed as Meniere's Disease, including as secondary to service-connected bilateral hearing loss and tinnitus).  This decision was vacated in July 2010 as all of the evidence of record had not been before the Board at the time of the May 2010 decision.

In September 2010, after reviewing all of the existing evidence of record to include evidence obtained subsequent to the vacated May 2010 Board decision, the Board denied the Veteran's claim.  The Veteran timely appealed the Board's September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court set aside the Board's September 2010 decision and remanded the appeal to the Board for readjudication.

In December 2012, the Board again denied the Veteran's claim of service connection for vertigo.  The Veteran appealed this decision to the Court.  By order dated July 2013, the Court remanded the claim to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

In February 2014, the Veteran's attorney submitted additional evidence to the Board with a waiver of RO review of this evidence in the first instance.

The record discloses multiple service connection theories advanced during the course of the appeal.  The Veteran has recently submitted opinions that his service-connected depression may aggravate his vertigo disability.  The Board has added this service connection theory to the issue listed on the title page.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).

The Virtual VA electronic records storage system contains additional documents not currently associated with the paper claims folder, to include VA clinic records obtained by the RO in March 2012.  The Board has reviewed these documents in adjudicating this appeal.

As a final preliminary matter, in December 2012, the Board also remanded issues of entitlement to special monthly compensation based on the need for the regular aid & attendance of another person, whether new and material evidence has been received to reopen a claim of entitlement to specially adapted housing, and whether a substantive appeal (VA Form 9) received on May 23, 2011, was timely.  These issues remain at the RO and are not currently before the Board at this time.


FINDING OF FACT

The Veteran's Meniere's disease and vertigo are aggravated by service-connected depression.



CONCLUSION OF LAW

The criteria for entitlement to service connection for Meniere's disease and vertigo have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (in effective prior to October 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he manifests Meniere's disease which had its onset in service.  Alternatively, he alleges that he manifests Meniere's disease and/or vertigo which has been caused and/or aggravated by service-connected bilateral sensorineural hearing loss, tinnitus and/or depression.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran filed his service connection claim in November 2004.  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection is permitted not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Notably, the provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006, which is during the appeal period.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions appear to amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995 by requiring that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).

To the extent this provision applies, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not technically require the establishment of a baseline before an award of service connection may be made.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The facts of this case may be briefly summarized.  The Veteran's service treatment records (STRs) do not reflect a diagnosis of Meniere's disease and/or vertigo.  The STRs are significant for a clinical finding of "little sereous otitis media" while being treated for cold syndrome in August 1979.  In January 1983, he reported feeling dizziness while standing during a drill.  His clinical findings were significant for slightly retracted tympanic membranes (TMs), mild rhinorrhea and a red and slightly irritated throat.  There is an indecipherable reference to "p???" increased with motion.  He was diagnosed with a mild upper respiratory infection (URI).  The Veteran's Department of Defense (DD) Form 214 reflects a military occupational specialty as a freight operations man.

Postservice, the Veteran was involved in a pressurized gas meter blast injury accident in September 1991, which involved a very loud and intense noise exposure to his left ear.  He was subsequently treated for left ear tinnitus and fluctuating left ear hearing loss.  A November 1992 medical opinion stated that, within reasonable medical certainty, the Veteran manifested a left ear sensorineural hearing loss that was associated with the blast injury.

In pertinent part, the postservice medical records first reflect the Veteran's report of vertigo in April 1994.  At that time, he described a history of hearing and tinnitus problems with a more recent onset of imbalance and vertigo symptoms in the last four months.  He was diagnosed with a dysfunctional left inner ear in terms of tinnitus and positional vertigo.  Thereafter, work-up evaluations which included electronystagmogram (ENG) and Stenger testing resulted in an assessment of position induced vertigo.  The Veteran was offered a left translabyrinthine total VIIIth nerve section to treat his tinnitus.  He was advised that a potential residual of the surgery included persistent imbalance with quick movement.  It was also noted that the Veteran had emotional issues which, if controlled, may improve his balance issues.  The Veteran underwent the left translabyrinthine total VIIIth nerve section in January 1995.

Thereafter, the Veteran continued with vertigo symptoms and developed tinnitus in his right ear.

A November 2007 private audiology opinion indicated that, although one could not determine with great certainty the cause of the Veteran's balance and tinnitus issues, the Veteran had a confluent of several causative factors including prior military noise exposure, a tendency towards hydrops and an explosive noise event.  The audiologist found that a reasonable basis existed to suggest that the Veteran's military noise exposure played some role in his current condition, and that cochlear Schwannoma was also possible.

The Veteran has been service-connected for tinnitus and bilateral hearing loss effective November 19, 2004, depression associated with tinnitus effective July 18, 2008, and migraine headaches associated with tinnitus effective August 8, 2008.

The record contains a recent diagnosis of Meniere's disease by VA clinicians and a private examiner as well as conflicting medical opinions as to whether the Veteran's Meniere's disease and/or vertigo had their onset in service or, alternatively, have been caused or aggravated by service-connected disability.

The medical opinions in favor of the claim include a February 2014 opinion from a Diplomate of the American Board of Otolaryngology Head and Neck Surgery which posits that the Veteran's Meniere's disease first manifested in service.  This opinion, which is based upon review of pertinent documents in the claims folder, states that the Veteran's symptoms which were perceived as otitis media in service were in fact the ear fullness/pressure of early onset Meniere's disease.  It was noted that the Veteran's dizziness/vertigo, hearing loss and tinnitus documented during his tour of duty fulfilled the classic Meniere's disease which, in addition to a history of fluctuating hearing loss with progressive hearing loss, was the natural history of the disease.

Notably, this opinion appears to be partially based on an inaccurate factual basis as the Board does not find credible evidence that the symptoms of hearing loss and tinnitus were "documented" in the STRs.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has reduced probative value).

Additionally, the Veteran's VA clinic records include a February 2011 opinion that the Veteran's emotional status was at least exacerbating (if not causative for) his diagnosed vertigo and a March 2011 opinion that it was at least as likely as not that the Veteran's service-connected mood disorder was directly impacting his balance and vertigo symptoms.  The probative value of these opinions is reduced by the lack of any reasoning supporting the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (holding that a probative medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

The medical opinions against the claim include a May 2008 VA audiology examiner's assessment that the Veteran's vertigo was most likely a consequence of his January 1995 left translabyrinthine total VIIIth nerve section.  The probative value of this opinion is reduced because it is partially based on an inaccurate factual basis, as the Veteran's vertigo symptoms are documented to have started before the January 1995 left translabyrinthine total VIIIth nerve section.  See Reonal, 5 Vet. App. at 461 (1993).

A May 2008 VA ear disease examiner stated that the Veteran did not have Meniere's disease, and that his vertigo complaints were not related to his serous otitis media in service, were less likely as not related to his noise exposure, and more likely not related to hearing loss.  The probative value of this opinion is reduced, as the Veteran has subsequently been diagnosed with Meniere's disease by VA clinicians and a private otolaryngologist, and the opinion does not address the aggravation theory of this case.

A September 2008 VA clinician opinion related the Veteran's vertigo to the September 1991 gas explosion blast injury.  The probative value of this opinion is reduced, as it does not address the aggravation theory of this case.

Additional relevant evidence includes medical treatise articles submitted by the Veteran.  One article describes Meniere's disease as a disorder of the inner ear affecting balance and hearing, and characterized by abnormal sensation of movement, dizziness, loss of hearing and tinnitus.  This article explains that the fluid-filled semicircular canals (labyrinths) of the inner ear, in conjunction with the VIIIth cranial nerve, control balance and sense of body position.  Meniere's disease involves a swelling of part of the canal (endolymphatic sac).  The causes of Meniere's disease were many to include otitis media and head injury.

Another article describes vertigo as most commonly being caused by a problem with the balance mechanisms in the inner ear, but could also be caused by problems in the brain or the nerves that connected the brain to the inner ear.  The various vertigo diagnoses included labyrinthitis, vestibular neuritis, benign paroxysmal positional vertigo and Meniere's disease.

After a review of the entire evidentiary record, the Board finds that the evidence for and against the claim is in relative equipoise.  The record shows that the Veteran's vertigo symptoms began to manifest in 1994 in conjunction with severe tinnitus as well as emotional issues caused by tinnitus.  At that time, the Veteran's treating clinicians observed a correlation between the Veteran's emotional issues and a worsening of his vertigo symptoms.  In January 1995, the Veteran underwent left translabyrinthine total VIIIth nerve section to treat his tinnitus (which has been service-connected effective November 19, 2004).  The Veteran's chronic vertigo is a recognized sequelae of his VIIIth cranial nerve section.  

The Veteran has now been service-connected for depression as secondary to service-connected tinnitus.  The Veteran's treating VA clinical psychologist has provided opinion that the Veteran's service-connected mood disorder is directly impacting his balance and vertigo disability.  This opinion is consistent with private clinician assessments in 1994, to wit, that the Veteran's vertigo symptoms could possibly improve with effective control over his emotional issues.  On this service connection theory, there is no contrary opinion of record.  Notably, the symptoms from the Veteran's recently diagnosed Meniere's disease cannot be reasonably dissociated with his vertigo symptoms.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  The Board, therefore, grants a service connection claim for Meniere's disease and vertigo.


ORDER

Service connection claim for Meniere's disease and vertigo is granted.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


